       Case 1:89-cv-01754-TFH Document 1195 Filed 04/03/19 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 LASHAWN A., et al.,

                      Plaintiffs,
                                                    Civil Action No. 89-1754 (TFH)
 v.

 MURIEL BOWSER, et al.,

                      Defendants.

               DEFENDANTS’ CONSENT MOTION FOR ENTRY OF
              ORDER REGARDING ATTORNEY’S FEES AND COSTS

      Defendants submit this Consent Motion to request the entry of an order that

resolves plaintiffs’ request for attorney’s fees and costs, in the amount of $23,368.19,

which was incurred from September 1, 2018 through February 25, 2019, in monitoring

compliance with the orders entered in this civil action.

      Defendants attach a memorandum of points and authorities in support of this

Consent Motion, and a proposed order.

      Undersigned counsel conferred with plaintiffs’ counsel as required by Local

Civil Rule 7(m), and plaintiffs consent to the requested relief. Defendants request

that the Court grant the Consent Motion and enter the proposed order.

Dated: April 3, 2019.               Respectfully submitted,

                                    KARL A. RACINE
                                    Attorney General for the District of Columbia

                                    TONI MICHELLE JACKSON
                                    Deputy Attorney General
                                    Public Interest Division
Case 1:89-cv-01754-TFH Document 1195 Filed 04/03/19 Page 2 of 4



                      /s/ Fernando Amarillas
                      FERNANDO AMARILLAS [974858]
                      Chief, Equity Section

                      /s/ Andrew J. Saindon
                      ANDREW J. SAINDON [456987]
                      Senior Assistant Attorney General
                      441 Fourth Street, N.W.
                      Suite 630 North
                      Washington, D.C. 20001
                      (202) 724-6643
                      (202) 730-1470 (f)
                      andy.saindon@dc.gov

                      Counsel for Defendants




                              2
       Case 1:89-cv-01754-TFH Document 1195 Filed 04/03/19 Page 3 of 4



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 LASHAWN A., et al.,

                      Plaintiffs,
                                                   Civil Action No. 89-1754 (TFH)
 v.

 MURIEL BOWSER, et al.,

                      Defendants.

       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
         DEFENDANTS’ CONSENT MOTION FOR ENTRY OF ORDER
              REGARDING ATTORNEY’S FEES AND COSTS

      In support of their Consent Motion for Entry of Order Regarding Attorney’s

Fees and Costs, defendants submit the following:

      1.     The Court’s November 2, 2004 Order and the strict application of Rule

23(h) of the Federal Rules of Civil Procedure do not require notice of approval,

publication, and a hearing on the request for attorney’s fees and costs in this matter.

      2.     The inherent power of the Court.

      3.     The consent of the Parties.

      4.     The record in this case.


Dated: April 3, 2019.               Respectfully submitted,

                                    KARL A. RACINE
                                    Attorney General for the District of Columbia

                                    TONI MICHELLE JACKSON
                                    Deputy Attorney General
                                    Public Interest Division
Case 1:89-cv-01754-TFH Document 1195 Filed 04/03/19 Page 4 of 4



                      /s/ Fernando Amarillas
                      FERNANDO AMARILLAS [974858]
                      Chief, Equity Section

                      /s/ Andrew J. Saindon
                      ANDREW J. SAINDON [456987]
                      Senior Assistant Attorney General
                      441 Fourth Street, N.W.
                      Suite 630 North
                      Washington, D.C. 20001
                      (202) 724-6643
                      (202) 730-1470 (f)
                      andy.saindon@dc.gov

                      Counsel for Defendants
